      Case 2:18-cr-00116-MHT-WC Document 164 Filed 11/02/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION



UNITED STATES OF AMERICA                        )
                                                )
v.                                              )           Cr. No. 2:18CR116-MHT
                                                )
G. FORD GILBERT                                 )
MARTIN J. CONNORS                               )
RANDALL M. DAVIS                                )


                                            ORDER

       On October 31, 2018, the undersigned held an evidentiary hearing on Defendants’ Motions

to Dismiss (Doc. 123, 125, 126). At the hearing, after offering the testimony of two witnesses

concerning the matters outlined in their motions, Defendants indicated that they would rest their

motions on the testimony and argument presented at the hearing. In other words, Defendants

indicated that they did not require any additional testimony in support of their motions, including

two witnesses they had previously subpoenaed to testify at the hearing. Accordingly, it is

       ORDERED that Defendant Gilbert’s Motion for Order Requiring the Presence of

Employees of the U.S. Attorney’s Office at Evidentiary Hearing (Doc. 148) and the Government’s

Motion to Quash Subpoenas (Docs. 150, 151) are DENIED as moot.

       DONE this 2nd day of November, 2018.



                                             /s/ Wallace Capel, Jr.
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
